Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THOMPSON ATLANTA CLEVELAND DAYTON WASHINGTON, D.C. H INE CINCINNATI COLUMBUS NEW YORK December 23, 2011 Paradigm Funds Nine Elk Street Albany, NY 12207-1002 Re: Paradigm Funds, File Nos. 333-100507 and 811-21233 Gentlemen: A legal opinion that we prepared was filed with Post-Effective Amendment No. 10 to the Paradigm Funds Registration Statement (the Legal Opinion). We hereby give you our consent to incorporate by reference the Legal Opinion into Post-Effective Amendment No. 18 to the Registration Statement (the Amendment), and consent to all references to us in the Amendment. Very truly yours, /s/ Thompson Hine LLP THOMPSON HINE LLP
